The Court
were, unanimoufly5 of opinion, that the error afiigned, was not a' fuififcient ground for reverfing the degree, and recommended to the parties to come to fame .agreement, which might bring the matters in controveriy fairly before them.
After fome converfátion, an agreement took place between the council oh both lides,'' that tne caufe ihould be continued" to the next term ; apd that, ia the mean time, new evidence *188might be taken pn both fules, arid the whole rhatter of fa<&, as well as the law, brought before the Supreme Court.of tha United States, as upon an appeal.*

 See-the famticafc ¡nfl .